             Case 1:15-cv-02663-JPC Document 54 Filed 12/04/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                   12/4/2020
                                                                       :
SIMON ZAROUR and LORI ZAROUR,                                          :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     15-CV-2663 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
CHUBB & SON INC. and PACIFIC INDEMNITY :
COMPANY,                                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Within two weeks of the filing of this Order, the parties are hereby ORDERED to file on

ECF a joint letter not exceeding five (5) pages updating the Court on the status of this case and

specifically addressing the following items:

        1.       Names of counsel and current contact information, if different from the information

                 currently reflected on the docket;

        2.       The status of the appraisal panel’s determination ordered by the Court on February

                 22, 2017 (Dkt. 49);

        3.       A detailed description of what has occurred in this case since February 22, 2017

                 and why there has been no significant docket activity since that date;

        4.       A list of all prior settlement discussions, including the date, the parties involved,

                 and the approximate duration of such discussions, if any;

        5.       A statement of whether the parties have discussed the use of alternate dispute

                 resolution mechanisms and indicating whether the parties believe that (a) a

                 settlement conference before a Magistrate Judge; (b) participation in the District’s

                 Mediation Program; and/or (c) retention of a privately retained mediator would be
           Case 1:15-cv-02663-JPC Document 54 Filed 12/04/20 Page 2 of 2


               appropriate and, if so, when in the case the use of such a mechanism would be

               appropriate; and

      6.       Any other information that the parties believe may assist the Court.

      SO ORDERED.

Dated: December 4, 2020                             __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
